Exhibit 7.13 LS Power andGlobal Infrastructure Partners Jointly Propose Acquisition of TransAlta for C$39 per Share Proposal would provide a 21 percent premium to TransAlta shareholders as of the close of markets on Friday July 18, 2008 TransAlta headquarters and corporate infrastructure would remain in Alberta Support of TransAlta Board of Directors and management sought for transaction New York City, U.S.A. – July 21, 2008 – LS Power Equity Partners (LS Power) andGlobal Infrastructure Partners (GIP) today announced that they have jointly made a proposal (see letter attached) to TransAlta Corporation (TSX:TA, NYSE:TAC) to acquire all outstanding TransAlta common stock for a price per share of C$39 in an all-cash transaction. The proposal represents a 21 percent premium above the closing price of TransAlta common stock on July 18, 2008 and a premium to the stock’s 52-week (and all time) high. “We have a great deal of respect for TransAlta, its employees, its Board of Directors, its management team led by Steve Snyder, and its heritage.Furthermore, we have confidence in the underlying value proposition that TransAlta’s business provides,” said James Bartlett, President of LS Power Equity Advisors, LLC, speaking on behalf of LS Power and GIP.“To that end, we believe that our proposal for TransAlta provides shareholders with compelling value.It also provides continuity for the company’s customers, employees, management and communities where it operates.” LS Power and its affiliates are shareholders of TransAlta and currently hold approximately nine (9) percent of TransAlta’s common stock.This proposal is being made public pursuant to US securities regulations. Compelling proposal The proposed transaction offers TransAlta shareholders compelling value.This fact, coupled with the commitment to maintaining TransAlta’s well-deserved status as a corporate leader in the Albertan and Canadian business communities, makes this an attractive proposal for all stakeholders.TransAlta would continue on a business-as-usual basis, headquartered in Calgary. LS Power and GIP are committed to working closely with TransAlta’s Board of Directors and management as they evaluate this proposal.The goal is to successfully complete a consensual, negotiated transaction that is supported by the TransAlta Board of Directors and management. The right partners for TransAlta LS Power is an experienced owner and operator of power generation assets throughout the United States.GIP is an organization that invests in infrastructure companies and assets worldwide.In a private company structure, with owners taking a long-term view, TransAlta and its leadership would have significant flexibility in making strategic investments and plans that benefit stakeholders. “We are convinced that we are the right partners for TransAlta, as management would have enhanced flexibility to execute longer-term strategies for growth,” concluded Mr. Bartlett. About LS Power LS Power is a fully integrated power sector focused development, investment and asset management group with a proven track record of successful development activities, operations management and commercial execution. LS Power has developed gas-fired and coal-fired facilities in various jurisdictions. LS Power currently owns and is developing a diverse mix of power generation facilities fueled by natural gas, coal, and renewable resources, including wind and solar. For more information please visit: www.lspower.com About Global Infrastructure Partners Global Infrastructure Partners is an independent fund that invests worldwide in infrastructure assets in both OECD and select emerging market countries. GIP targets investments in single assets, portfolios of assets, and companies in the energy, transport, water, and waste management sectors. GIP has offices in
